UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53179 ATLAS RESOURCES PUBLIC #16-2007 (A)L.P. (Exact name of registrant as specified in its charter) Delaware 20-8219605 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, PA (Address of principal executive offices) Zip code Registrant’s telephone number, including area code: (412)489-0006 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section12(g) of the Exchange Act: Common Units representing Limited Partnership Interests (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox DOCUMENTS INCORPORATED BY REFERENCE: None ATLAS RESOURCES PUBLIC #16-2007 (A)L.P. Explanatory Note This abbreviated amendment on Form 10-K/A (this “Amendment”) amends the Form 10-K for the year ended December 31, 2014 filed by Atlas Resources Public #16-2007 (A) L.P. on March 31, 2015 (the “Original Filing”). This Amendment is being filed solely to correct the signature page contained in the Original Filing. Except as described above and in the revised exhibit list included below, this Amendment does not revise or update or in any way affect any information or disclosures contained in the Original Filing. 2 PART IV ITEM15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES EXHIBIT INDEX Description Location 4(a) Certificate of Limited Partnership for Atlas Resources Public #16-2007 (A) L.P. Previously filed in our Form S-1/A on March 15, 2007 4(b) Amended and Restated Certificate and Agreement of Limited Partnership for Atlas Resources Public #16-2007 (A) L.P. Previously filed in our Form S-1/A on March 15, 2007 4(c) Drilling and Operating Agreement for Atlas Resources Public #16-2007 (A) L.P. (1) Previously filed in our Form S-1/A on March 15, 2007 Consent of Wright & Company, Inc. Previously filed as an exhibit to our Form 10-K filed on March 31, 2015 Rule 13a-14(a)/15(d) – 14 (a) Certification Filed herewith Rule 13a-14(a)/15(d) – 14 (a) Certification. Filed herewith Section 1350 Certification. Filed herewith Section 1350 Certification. Filed herewith Summary Reserve Report Previously filed as an exhibit to our Form 10-K filed on March 31, 2015 Interactive Data File Previously filed as an exhibit to our Form 10-K filed on March 31, 2015 Filed on October18, 2006 in the Form S-1 Registration Statement dated October18, 2006, File No. 333-138068 3 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities of the Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLAS RESOURCES PUBLIC #16-2007 (A) L.P. BY: ATLAS RESOURCES, LLC, ITS GENERAL PARTNER Date: September 11, 2015 By: /s/ FREDDIE M. KOTEK Freddie M. Kotek, Chairman of the Board of Directors and Chief Executive Officer (principal executive officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. Date: September 11, 2015 By: /s/ FREDDIE M. KOTEK Freddie M. Kotek, Chairman of the Board of Directors and Chief Executive Officer (principal executive officer) Date: September 11, 2015 By: /s/ SEAN P. MCGRATH Sean P. McGrath, Chief Financial Officer (principal financial officer and principal accounting officer) Date: September 11, 2015 By: /s/ DANIEL C. HERZ Daniel C. Herz, Director 4
